DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received on 1/25/2022:
Claims 1-5 and 7-13 are currently examined.  
Claim 6 is cancelled.
Claims 14-20 are withdrawn.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (US 4,676,832) (“Childs” hereinafter) in view of Dongell (US 8,317,916 B1), as evidenced by PetroWiki (Cement composition and classification)(“PetroWiki” hereinafter) regarding claim 10. 

Regarding claim 1, Childs teaches a cement slurry (see Childs at C1 L51-57 teaching that set delayed compositions which are capable of being retained in pumpable fluid states for long time periods and then activated to set into hard masses are provided, wherein the compositions are each basically comprised of hydraulic cement, sufficient water to form a pumpable slurry) comprising: 
water (see Childs at C1 L56 teaching sufficient water); 
a cement precursor material (see Childs at C1 L56 teaching hydraulic cement, which is taken to meet the claimed cement precursor material); 
acrylic acid copolymer (see Childs at C1 L57-60 teaching a hydratable gel forming material present in the slurry in a quantity sufficient to minimize the settling of solids and 
a phosphonic acid-based thickener (see Childs at C1 L60-62 teaching a set delaying agent comprised of a methylenephosphonic acid derivative or a mixture of such derivatives, wherein methylenephosphonic acid derivative is taken to meet the claimed phosphonic acid-based thickener).
Childs does not explicitly teach that the cement slurry also comprise of from 0.1 to 1 wt.% by weight of cement precursor (WOC) zinc oxide.
Like Childs, Dongell teaches hydraulic cement compositions (see Dongell at Title teaching set retardant for hydraulic cement compositions).  Dongell also teaches a zinc oxide based set retardant additive and admixture for use in Portland cement or other hydraulic cement mixtures (see Dongell at Abstract, 1st sentence).  Dongell also teaches a first amount of zinc oxide, the first amount comprising about 0.01% to about 2.0 % (w/w) of the total weight (see Dongell at C3 L13-15), which overlaps with the claimed 0.1 to 1 wt.%.
Dongell further teaches that set retarders are sometimes used to extend the time for placement, working, and finishing of cement in certain situations, such as moderate to high-temperature environments, or work of large scope (see Dongell at C2 L1-4).  Dongell continues to teach that set retarders may be used to retard setting time, extend setting time, or delay hydration of the cementitious material (see Dongell at C3 L4-6).
As such, one of ordinary skill in the art would appreciate that Dongell teaches zinc oxide based set retardant additive for use in Portland cement or other hydraulic cement mixtures so as to retard setting time, extend setting time, or delay hydration of the cementitious material when extending the time for placement, working, and finishing of cement in situations, such as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 0.01% to about 2.0 % (w/w) zinc oxide as taught by Dongell in Child’s cement slurry so as to retard setting time, extend setting time, or delay hydration of the cementitious material when extending the time for placement, working, and finishing of cement in situations, such as moderate to high-temperature environments, or work of large scope, is needed.







Regarding claim 2, Childs as modified by Dongell teaches the limitations as applied to claim 1 above, and Childs further teaches that the phosphonic acid-based thickener comprises at least one of diethylenetriamine pentamethylphosphonic acid (DTPMP) (see Childs at C1 L65- 67 teaching methylenephosphonic acid derivative set delaying agents which are suitable with the disclosure are as follows, and see Childs at C2 L19-40 teaching (2) compounds having the structural formula:

    PNG
    media_image1.png
    151
    534
    media_image1.png
    Greyscale

wherein n is an integer from 1 to 4; R1 is –CH2PO3(X)2; R2 is –CH2PO3(X)2; X is a hydrogen, and at least one of R1, R2 or R3 is –CH2PO3(X)2 and one X is hydrogen which is associated with a nitrogen atom by way of an intramolecular hydrogen bond between the nitrogen atom and an oxygen atom attached to a phosphorus atom.  And, see Childs at C4 L44-45 teaching examples of suitable compounds falling in the various categories listed above are as follows, and see Childs at C4 L52-53 teaching diethylenetriamine substituted with 1 to 5 moles of 

Regarding claim 3, Childs as modified by Dongell teaches the limitations as applied to claims 1 and 2 above, and Childs further teaches that the cement slurry has a thickening time at 400° F of greater than 4 hours and less than 65 hours (see Childs at C6 L9-11 teaching a quantity will cause the slurry to remain in a pumpable fluid state for a time period ranging from about 1 day up to about 45 days, wherein a pumpable fluid state is taken to meet a thickening time because “thickening time” refers to a measurement of the time during which a cement slurry remains in a fluid state and is capable of being pumped (see Applicant’s Specification at [0016])).
In addition, Childs further teaches that the set delaying or retarding affect imparted to the set delayed cement compositions of this invention can be terminated by heating the cement compositions to a high temperature, e.g. above roughly 300o F, which overlaps with 400° F.
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 4, Childs as modified by Dongell teaches the limitations as applied to claims 1 and 2 above, and Childs further teaches that the cement slurry comprises from 0.4 to 2 wt.% by weight of cement precursor (BWOC) DTPMP (see Childs at C6 L4-9 teaching that generally, the set delaying phosphonic acid derivative or derivatives utilized are combined with an aqueous hydraulic cement slurry in an amount in the range of from about 0.1% to about 5.0% by weight of dry cement utilized to form the slurry.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I)).

Regarding claim 5, Childs as modified by Dongell teaches the limitations as applied to claim 1 above, and Childs further teaches that the cement slurry comprises from 0.4 to 2 wt.% BWOC acrylic acid copolymer (see Childs at C6 L37-40 teaching generally, the hydratable material is combined with a cement composition of the disclosure in an amount in the range of from about 0.01% to about 1.5% by weight of dry cement therein.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)). 

Regarding claim 7, Childs as modified by Dongell teaches the limitations as applied to claim 1 above, and Childs further teaches that the acrylic acid copolymer comprises 2-acrylamido-2-methylpropane sulfonic acid (see Childs at C6 L18-24 teaching that various hydratable materials can be utilized, particularly suitable such materials are those selected from the group wherein copolymers and/or 2-acrylamido-2-methylpropane sulfonic acid is featured in the list).

Regarding claim 8, Childs as modified by Dongell teaches the limitations as applied to claim 1, and Childs further teaches that the cement slurry has a thickening time at 400° F of greater than 2 hours and less than 65 hours (see Childs at C6 L9-11 teaching a quantity will cause the slurry to remain in a pumpable fluid state for a time period ranging from about 1 day up to about 45 days, wherein a pumpable fluid state is taken to meet a thickening time because “thickening time” refers to a measurement of the time during which a cement slurry remains in a fluid state and is capable of being pumped (see Applicant’s Specification at [0016])).
In addition, Childs further teaches that the set delaying or retarding affect imparted to the set delayed cement compositions of this invention can be terminated by heating the cement compositions to a high temperature, e.g. above roughly 300o F, which overlaps with 400° F.
prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 9, Childs as modified by Dongell teaches the limitations as applied to claim 1, and Childs further teaches that the cement precursor material is a hydraulic cement precursor (see Childs at C1 L56 teaching hydraulic cement).

Regarding claim 10, Childs as modified by Dongell teaches the limitations as applied to claim 1, and Childs further teaches that the cement precursor material comprises one or more components selected from the group consisting of gypsum (CaSO4·2H2O) (see Childs at C8 L68 – C9 L1 teaching that Portland cements of API Classes H and G are preferred cements for use in this invention, wherein Portland cements of API Classes H and G are taken to meet the claimed gypsum (CaSO4·2H2O) because during manufacture of Classes H and G, there are no additions other than calcium sulfate or water or both as evidenced by PetroWiki (see PetroWiki at page 3 under Class G and H teaching no additions other than calcium sulfate or water or both).

Regarding claim 11, Childs as modified by Dongell teaches the limitations as applied to claim 1, and Childs further teaches that the cement precursor material comprises Portland cement precursor (see Childs at C8 L65-66 teaching Portland cement is generally preferred for use in the compositions of the disclosure).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Childs as modified by Dongell as applied to claim 1 above, and further in view of Rahman et al. (US 2014/0332217 A1).

Regarding claim 12, Childs as modified by Dongell teaches the limitations as applied to claim 1, but Childs as modified by Dongell does not explicitly teach that the cement precursor material comprises Saudi cement precursor.
Like Childs, Rahman teaches cement (see Rahman at [0003] teaching the present disclosure relates to cement).  Rahman further teaches Portland Saudi cement type-G with nanosilica additive for high pressure-high temperature applications (see Rahman at [0003]), and the cement formed is suitable for use in petroleum wells, which require cement that can be introduced under high temperatures and high pressure conditions (see Rahman at [0030]), thus meeting the claimed Saudi cement precursor.
It is noted that the “Saudi cement precursor” is defined as a combination of Portland cement precursor and crystalline silica, and crystalline silica is also known as quartz (see Applicant’s Specification at [0024]).
As such, one of ordinary skill in the art would appreciate that Rahman teaches the use of Portland Saudi cement that is suitable for use in petroleum wells, which require cement that can be introduced under high temperatures and high pressure conditions, and seek those advantages by replacing the Portland cement in the cement slurry of Childs as modified by Dongell with Portland Saudi cement as taught by Rahman.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the Portland cement in the cement slurry of Childs as modified by Dongell with Portland Saudi cement as taught by Rahman so that the cement slurry is suitable for use in petroleum wells, which require cement that can be introduced under high temperatures and high pressure conditions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Childs as modified by Dongell as applied to claim 1 above, and further in view of Brothers (US 5,263,542).

Regarding claim 13, Childs as modified by Dongell teaches the limitations as applied to claim 1, but Childs as modified by Dongell does not explicitly teach that the cement slurry further comprises silica flour.
Like Childs, Brothers teaches a set retarded cement compositions which remain pumpable for a predictable period of time (see Brothers at C4 L37-40).  Brothers further teach that the set retarder is comprised of a methylenephosphonic acid derivative (see Brothers at C4 L47-49), the cementitious materials preferred for use in the disclosure is Portland cement (see Brothers at C6 L62-64), and another cement composition additive which is preferably included is a fluid loss control additive, wherein a copolymer of 2-acrylamido-2-methyl propane sulfonic acid is featured in the list (see Brothers at C11 L24-32).
In addition, Brothers teaches that in order to help prevent the loss of compressive strength of said cement over time, a condition referred to as compressive strength retrogression, silica flour can be included in the compositions (see Brothers at C12 L10-14).
As such, one of ordinary skill in the art would appreciate that Brothers teaches the use of silica flour set retarded cement compositions which remain pumpable for a predictable period of time so as to help prevent the loss of compressive strength of said cement over time, and seek those advantages by adding silica flour in the cement slurry of Childs as modified by Dongell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add silica flour as taught by Brothers in the cement slurry of Childs as modified by Dongell so as to help prevent the loss of compressive strength of said cement over time.

Response to Arguments
Applicant’s amendments, filed 01/25/2022, that incorporated the feature “0.1 to 1 wt.% by weight of the cement precursor (BWOC)” zinc oxide has obviated the 102 rejection based on 
Applicant discusses that the use of the acrylic acid copolymer along with zinc oxide in the cement slurry provides a synergism towards extended thickening time as shown in examples and relevant data from Table 2 (see Applicant’s arguments at page 5, last paragraph to page 7, 2nd paragraph).
Examiner acknowledges the argument and respectfully notes that the claim limitation as written is not commensurate with the synergism discussed because the claim do not recite the amount needed for the acrylic acid copolymer (Retarder 2 in Table 2), and the amount in Table 2 for zinc oxide (Retarder 3) is only 0.30 % bwoc, which is only a point in the recited claimed range of 0.1 to 1 wt.%.  There are no data points corresponding to the claimed outside ranges demonstrating the criticality of the claimed range.  Thus, as mentioned, the claim limitation as written is not commensurate with the discussed synergism between acrylic acid copolymer and zinc oxide, and is met by the combination of Childs and Dongell.
Additionally, data in the Specification Table 2 is not enough to show the unexpected results because the data points corresponding to the outside ranges are not discussed to show the criticality of the claimed range.  It has been held that “to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range” (see MPEP 716.02(d).II.).

	Conclusion






















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        /KEVIN E YOON/Primary Examiner, Art Unit 1735